DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 10/21/2021 for application with case number 16/374225 (filed on 04/03/2019), in which claims 1-16 were originally presented for examination.

Status of Claims
Claims 1-3, and 16 are currently amended. Claims 17, and 18 have been added as new claims. Accordingly, Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-112850, filed on 06/13/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/03/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that 

Response to Arguments 
Applicant's arguments filed on 10/21/2021 have been fully considered and are addressed as follows:
Regarding the Double Patenting: The provisionally non-statutory double patenting rejections of claims 1 & 16 are maintained for the reasons recited in the Non-Final office action dated 07/26/2021 (see Applicant’s request in page 11 of the Remarks).
Regarding the Specification Objections: The objections  to Fig. 2, Fig. 4, Fig. 13, ¶¶[0086]-[0087], ¶¶[0089]-[0090], ¶[0113], ¶¶[0115]-[0117] & ¶[0128] are withdrawn, as the amendments to Specification filed on 10/21/2021 have properly addressed the informality objections recited in the Non-Final office action mailed on 07/26/2021. However, the objections to ¶[0088] & ¶[0091] are maintained for the same reasons recited in the Non-Final office action dated 07/21/2021, and outlined below.
Regarding the Claim Objections: The claims objection are withdrawn, as the amended claims filed on 10/21/2021 have properly addressed the claims informality objections recited in the Non-Final office action mailed on 07/26/2021. 
Regarding the claim rejections under 35 USC §102(a)(1) & USC §103:  Applicant’s arguments regarding the rejections of the claims 1-9 & 13-15 as being clearly anticipated by the prior art of Sukeyuki (JP 3436202 B2) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Sukeyuki fails to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of:

determine, on a basis of the preceding vehicle, a target position where a vehicle speed of the own vehicle reaches a target vehicle speed; and
execute a first brake control based on the target position …
The cited portions of Sukeyuki, however, do not to teach that “a target position [is] where a vehicle speed of the own vehicle reaches a target vehicle speed.”” (see Remarks pages 12-14; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1, and 16 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office action mailed on 07/26/2021.  Those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
However, Examiner points to Sukeyuki, which teaches an autonomous driving support, wherein an inter-vehicle distance with a preceding vehicle is secured. The inter-vehicle distance securing function of the autonomous driving support is using at least a preceding vehicle radar 18 [i.e., first front-environment recognizer/ autonomous sensor] to obtain the deceleration of the preceding vehicle. Sukeyuki further discloses the Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology, wherein an instruction is issued to the brake [first brake control] or the like according to the required deceleration. Then, car speed control is performed to achieve the required inter-vehicle distance (see at least Sukeyuki’s Fig. 2, Fig. 8, ¶¶[0001]-[0023], and ¶¶[0060]-[0065]).
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Specification Objections
The disclosure is objected to because of the following informalities:
¶[0088] & ¶[0091] recite “intervehicle”. It should be “inter-vehicle”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 & 13-18 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Patent Application Publication No. JP 2001-101599 A by Sukeyuki et al. (hereinafter “Sukeyuki”, also published as patent No. JP 3436202 B2), which is found in the IDS submitted on 04/03/2019. 
The rejections below are based on the machine translation of the Sukeyuki’s reference a copy of which has been attached to the Non-Final office action mailed on 07/26/2021 as also indicated in the 892 form attached with the said Non-Final office action.

As per claim 1, Sukeyuki teaches a vehicle drive-assist apparatus (see title, Fig. 1, Fig. 8 [reproduced below for convenience] & ¶¶[0001]-[0009], ¶[0018] & ¶¶[0059]-[0062]: On-vehicle device for assisting traveling and method for assisting traveling … an in-vehicle device for obtaining service information from a road and providing driving support … an object of the present invention is to improve a driving support function by using both driving support using an infrastructure service and autonomous driving support … FIG. 1 shows the configuration of a vehicle-mounted device for driving assistance according to this embodiment … The apparatus shown in FIG. 8 basically operates in the same manner as the apparatus shown in FIG. 1 except that the required inter-vehicle distance is used for warning or vehicle speed control) comprising:

    PNG
    media_image1.png
    364
    773
    media_image1.png
    Greyscale

Sukeyuki’s Fig. 8

a first front-environment recognizer configured to recognize, using an autonomous sensor mounted on an own vehicle, a front environment in front of the own vehicle traveling on a traveling course (see Abstract, Fig. 1, Fig. 8 [reproduced above for convenience] & ¶¶[0007]-[0010]: autonomous driving support using information detected by a vehicle … An autonomous driving support means for performing autonomous driving support based on information obtained by a vehicle by itself  [first front-environment recognizer] using the vehicle is provided … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured … a preceding vehicle travels in front of the vehicle … The preceding vehicle can be detected by autonomous driving support [first front-environment recognizer], and see Fig. 2 [reproduced below for convenience] & ¶¶[0018]-[0027]: The in-vehicle device performs an information providing process as driving assistance … The on-vehicle device 1 further includes a preceding vehicle radar 18 [first front-environment recognizer/ autonomous sensor] and an inter-vehicle communication device 20. These are used for the inter-vehicle distance securing function of autonomous driving support. The inter-vehicle distance to the preceding vehicle and the vehicle speed are obtained using one or both of these configurations. Further, it is preferable to obtain the deceleration of the preceding vehicle);

    PNG
    media_image2.png
    413
    573
    media_image2.png
    Greyscale

Sukeyuki’s Fig. 2

a second front-environment recognizer configured to recognize the front environment on a basis of information received from an external device outside the own vehicle via external communication (see Fig. 2 [reproduced above for convenience], ¶[0001]-[0010] & ¶¶[0018]-[0023]: The present invention preferably employs AHS (Advanced Cruise-Assist Hig) … In the AHS, a road-side system (infrastructure system) [external device outside the own vehicle] and an in-vehicle device [second front-environment recognizer] are connected by communication, and they integrally provide driving support. The driving support is typically information provision and vehicle control (vehicle speed and the like … in the AHS, collision prevention of obstacles in front, prevention of danger of entering a curve … In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) [external device outside the own vehicle] for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device [second front-environment recognizer], The information is transmitted to the driver from the vehicle-mounted device [second front-environment recognizer] … according to the present invention, there is provided a service driving support means for performing driving support based on information obtained from a road side in a service area set on a road, and a vehicle-mounted device [second front-environment recognizer] … The infrastructure equipment [external device outside the own vehicle] illustrated in FIG. 2 is provided in a curved part with poor visibility, and provides the vehicle with obstacle information for preventing a front obstacle collision);
a first brake controller configured to, when a preceding vehicle is recognized by the first front-environment recognizer: 
determine, on a basis of the preceding vehicle, a target position where a vehicle speed of the own vehicle reaches a target vehicle speed; and 
execute a first brake control based on the target position (see Fig. 8: “ECU” 10 & “Brake” 44, see ¶¶[0007]-[0012]: the autonomous driving support means [first brake controller] has a function of securing an appropriate inter-vehicle distance with a preceding vehicle [target position where a vehicle speed of the own vehicle reaches a target vehicle speed] … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used [target position where a vehicle speed of the own vehicle reaches a target vehicle speed]. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method … at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment [first front-environment  is used. The vehicle provides autonomous driving support based on information obtained by the vehicle, and see ¶[0060]: the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake [first brake control] or the like according to the required deceleration); and
a second brake controller configured to, when the preceding vehicle is not recognized by the first front-environment recognizer and is recognized by the second front-environment recognizer: 
determine the target position on a basis of the preceding vehicle;
determine a corrected target position by correcting the target position; and 
execute a second brake control based on the corrected target position until the preceding vehicle is recognized by the first front-environment recognizer, the corrected target position being shifted farther from the own vehicle than the target position is (see ¶¶[0005]-[0014]: the AHS can receive, from the infrastructure system, information on a forward object that cannot be found by the vehicle itself [not recognized by the first front-environment recognizer]. However, when the vehicle can find the object in front of itself [until the preceding vehicle is recognized by the first front-environment recognizer], it is considered that performing autonomous driving support using the information obtained by itself may be better than relying on infrastructure. Furthermore, it is considered that the ability of driving support can be improved by suitably utilizing the information received from the infrastructure system for autonomous driving support … the information obtained by the service driving support means [second brake controller] from the road side includes information on an obstacle in front of the vehicle … When the information on the obstacle is obtained by the service driving support means, the autonomous driving support means adjusts the inter-vehicle distance [determine a corrected target position by correcting the target position] according to the obstacle information … According to the present invention, since the autonomous driving support means [first brake controller] is provided in addition to the service driving support means [second brake controller] using information obtained from the road side, the autonomous driving support can be performed when the vehicle itself can grasp the external situation … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured. By using the obstacle information for securing the inter-vehicle distance, the inter-vehicle distance securing function can be improved. Preferably, when the obstacle information is obtained, the required inter-vehicle distance is expanded [being shifted farther] and adjusted [corrected target position]. Further, the required deceleration [brake control] is reduced in accordance with the increase in the required inter-vehicle distance [the corrected target position being shifted farther from the own vehicle than the target position is]. This allows the vehicle to run smoothly … a preceding vehicle travels in front of the vehicle, It is assumed that there is a failed vehicle as an obstacle further ahead of the preceding vehicle … Obstacles cannot be detected. According to the present invention, the obstacle information is obtained from the road side, and the information is applied to the autonomous driving support to increase the inter-vehicle distance [the corrected target position being shifted farther from the own vehicle than the target position is] and reduce the deceleration. As a result, traveling support corresponding to the road condition is performed, and a margin is created, and smooth vehicle traveling can be achieved … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, travel assistance is performed based on information obtained from the road side, and at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment is used. The vehicle provides autonomous driving support based on information obtained by the vehicle. According to the present invention, it is possible to appropriately combine the infrastructure-based traveling support and the autonomous traveling support based on whether or not the object ahead of the vehicle can be detected by the vehicle itself, and to perform suitable traveling support. When an object in front is visible, autonomous support is provided, so that reliable support can be provided, see Fig. 3 [reproduced below for convenience], Fig. 5, Fig. 6 [reproduced below for convenience] & ¶¶[0051]-[0054]: In S24 and S26 of FIG. 5, the required inter-vehicle distance may be set, and the required deceleration may be set. The required deceleration is a value obtained from the current vehicle speed or the like according to the principle described with reference to FIG. 3 and is a deceleration that can be stopped without collision. When setting the enlargement request deceleration, a reduction request deceleration obtained by changing the reference request deceleration corresponding to the reference request inter-vehicle distance to a smaller direction is set. Since the inter-vehicle distance has been increased, the deceleration required for the vehicle to stop can be reduced, and the vehicle can run smoothly, and see Fig. 8 & ¶¶[0060]-[0065]: The inter-vehicle distance control unit 40 obtains the required inter-vehicle distance [target position] according to the flowchart of FIG. If the obstacle information is not obtained from the infrastructure, the reference required inter-vehicle distance is used, and if the obstacle information is obtained, the enlarged required inter-vehicle distance [corrected target position] is used. Car speed control is performed to achieve the required inter-vehicle distance. If the required inter-vehicle distance is used, there is room in the inter-vehicle distance. Accordingly, the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake or the like according to the required deceleration … As described above, according to the present embodiment, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, driving support is performed using the infrastructure information. When an object in front of the vehicle comes to a position that can be detected by the vehicle itself, autonomous driving support is performed. Infrastructural driving support and autonomous driving support are appropriately combined to provide suitable driving support. When you can see the object in front, you can provide reliable support by choosing autonomous support … an enlarged required inter-vehicle distance [corrected target position] is set by adjusting the reference required inter-vehicle distance [target position]  in the enlargement direction).


    PNG
    media_image3.png
    326
    989
    media_image3.png
    Greyscale

Sukeyuki’s Fig(s). 3 & 6

As per claim 2, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Sukeyuki further teaches wherein the second brake controller: 
determines an inter-vehicle distance, the inter-vehicle distance comprising a route distance from the own vehicle to the target position;
calculates a threshold distance on a basis of a relative speed between the own vehicle and the preceding vehicle; and 
starts the second brake control based on the corrected target position when the inter-vehicle distance becomes smaller than the threshold distance (see Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 5, Fig. 6 [reproduced above for convenience], Fig. 7, ¶¶[0029]-[0038] & ¶[0044]-[0051]: At S20, it is determined whether or not there is an infrastructure service, that is, whether or not road-to-vehicle communication is performed to notify the presence of an obstacle. If S20 is NO, the process proceeds to S22, and the reference required inter-vehicle distance is set as an alarm determination threshold value [threshold distance]. The reference required inter-vehicle distance is determined [calculates a threshold distance] using the vehicle speed of the own vehicle and the vehicle speed of the preceding vehicle [relative speed between the own vehicle and the preceding vehicle] as described above. Then, in S26, A determination is made as to the warning timing using the reference required inter-vehicle distance. Here, it is determined whether or not the actual inter-vehicle distance is equal to or less than the reference required inter-vehicle distance. If S26 is YES, At S28, an inter-vehicle warning is issued. If S26 is NO since no alarm is required, the process ends … After obtaining the required expanded distance between vehicles in S24, Proceeding to S26, a determination is made as to the warning timing as in the case of using the reference required inter-vehicle distance. It is determined whether the actual inter-vehicle distance is equal to or less than the enlargement request inter-vehicle distance [corrected target position], and S26 is YES. If so, an inter-vehicle warning is issued in S28. If S26 is NO, the process is terminated because no alarm is required. In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information. For example, the degree of expansion of the inter-vehicle distance is changed depending on whether or not an obstacle is moving. When the obstacle is moving to the near side, it is preferable to increase the inter-vehicle distance. When the obstacle is moving on the other side, the inter-vehicle distance may be reduced).

As per claim 3, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Sukeyuki further teaches wherein the second brake controller:

calculates a threshold distance on a basis of a relative speed between the own vehicle and the preceding vehicle; and 
starts the second brake control based on the corrected target position when the inter-vehicle distance becomes smaller than the threshold distance (see Fig. 2, Fig. 3 [reproduced above for convenience], Fig. 5, Fig. 6 [reproduced above for convenience], Fig. 7, ¶¶[0029]-[0038] & ¶¶[0044]-[0051]: At S20, it is determined whether or not there is an infrastructure service, that is, whether or not road-to-vehicle communication is performed to notify the presence of an obstacle … The reference required inter-vehicle distance is determined [calculates a threshold distance] using the vehicle speed of the own vehicle and the vehicle speed of the preceding vehicle [relative speed between the own vehicle and the preceding vehicle] as described above … if S20 is YES, the process proceeds to S24, where the enlarged required inter-vehicle distance obtained by enlarging the reference required inter-vehicle distance is calculated as: Set as the alarm judgment threshold [calculates a threshold distance] … After obtaining the required expanded distance between vehicles in S24, Proceeding to S26, a determination is made as to the warning timing as in the case of using the reference required inter-vehicle distance. It is determined whether the actual inter-vehicle distance is equal to or less than the enlargement request inter-vehicle distance, and S26 is YES. If so, an inter-vehicle warning is issued in S28. If S26 is NO, the process is terminated because no alarm is required. In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information. For example, the degree of expansion of the inter-vehicle distance is changed depending on whether or not an obstacle is moving. When the obstacle is moving to the near side, it is preferable to increase the inter-vehicle distance. When the obstacle is moving on the other side, the inter-vehicle distance may be reduced). 

As per claim 4, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a weather, the correction value being smaller when the weather is not a clear weather than when the weather is the clear weather (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, the information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information). 

As per claim 5, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a weather, the correction value being smaller when the weather is not a clear weather than when the weather is the clear weather (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 6, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 3, accordingly, the rejection of claim 3 above is incorporated. 
(see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a weather, the correction value being smaller when the weather is not a clear weather than when the weather is the clear weather (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 7, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a condition of a road surface, the correction value being smaller when the road surface includes snow than when the road surface is a dry road surface (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 8, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a condition of a road surface, the correction value being smaller when the road surface includes snow than when the road surface is a dry road surface (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 9, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a condition of a road surface, the correction value being smaller when the road surface includes snow than when the road surface is a dry road surface (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 13, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
(see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig.5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 14, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a curvature of the traveling course in front of the own vehicle, the correction value being reduced as the curvature increases (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig.5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).

As per claim 15, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
the correction value is variable in accordance with a curvature of the traveling course in front of the own vehicle, the correction value being reduced as the curvature increases (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig.5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).















As per claim 16, Sukeyuki teaches a vehicle drive-assist apparatus (see title, Fig. 8 [reproduced above for convenience], ¶¶[0001]-[0009], ¶[0018] & ¶¶[0059]-[0062]: On-vehicle device for assisting traveling and method for assisting traveling … an in-vehicle device for obtaining service information from a road and providing driving support … an object of the present invention is to improve a driving support function by using both driving support using an infrastructure service and autonomous driving support … FIG. 1 shows the configuration of a vehicle-mounted device for driving assistance according to this embodiment … The apparatus shown in FIG. 8 basically operates in the same manner as the apparatus shown in FIG. 1 except that the required inter-vehicle distance is used for warning or vehicle speed control) comprising:
circuitry (Fig. 8 & ¶[0061]: ECU) configured to
perform a first front-environment recognition to recognize, with an autonomous sensor mounted on an own vehicle, a front environment in front of the own vehicle traveling on a traveling course (see Abstract, Fig. 1, Fig. 8 & ¶¶[0007]-[0010]: autonomous driving support using information detected by a vehicle … An autonomous driving support means for performing autonomous driving support based on information obtained by a vehicle by itself  [first front-environment recognizer] using the vehicle is provided … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured … a preceding vehicle travels in front of the vehicle … The preceding vehicle can be detected by autonomous driving support [first front-environment recognizer], and see Fig. 8, Fig. 2 [reproduced above for convenience] & ¶¶[0018]-[0027]: The in-vehicle device performs an information providing process as driving assistance … The on-vehicle device 1 further includes a preceding vehicle radar 18 [first front-environment recognizer/ autonomous sensor] and an inter-vehicle communication device 20. These are used for the inter-vehicle distance securing function of autonomous driving support. The inter-vehicle distance to the preceding vehicle and the vehicle speed are obtained using one or both of these configurations. Further, it is preferable to obtain the deceleration of the preceding vehicle),
perform a second front-environment recognition to recognize the front environment on a basis of information received from an external device outside the own vehicle via external communication (see Fig. 2 [reproduced above for convenience], ¶¶[0001]-[0010] & ¶¶[0018]-[0023]: The present invention preferably employs AHS (Advanced Cruise-Assist Hig) … In the AHS, a road-side system (infrastructure system) [external device outside the own vehicle] and an in-vehicle device [second front-environment recognizer] are connected by communication, and they integrally provide driving support. The driving support is typically information provision and vehicle control (vehicle speed and the like … in the AHS, collision prevention of obstacles in front, prevention of danger of entering a curve … In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) [external device outside the own vehicle] for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device [second front-environment recognizer], The information is transmitted to the driver from the vehicle-mounted device [second front-environment recognizer] … according to the present invention, there is provided a service driving support means for performing driving support based on information obtained from a road side in a service area set on a road, and a vehicle-mounted device [second front-environment recognizer] … The infrastructure equipment [external device outside the own vehicle] illustrated in FIG. 2 is provided in a curved part with poor visibility, and provides the vehicle with obstacle information for preventing a front obstacle collision),
when a preceding vehicle is recognized by the first front-environment recognition: determine, on a basis of the preceding vehicle, a target position where a vehicle speed of the own (see Fig. 8: “ECU” 10 & “Brake” 44, see ¶¶[0007]-[0012]: the autonomous driving support means [first brake controller] has a function of securing an appropriate inter-vehicle distance with a preceding vehicle [target position where a vehicle speed of the own vehicle reaches a target vehicle speed] … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used [target position where a vehicle speed of the own vehicle reaches a target vehicle speed]. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method … at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment [first front-environment recognizer] is used. The vehicle provides autonomous driving support based on information obtained by the vehicle, and see ¶[0060]: the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake [first brake control] or the like according to the required deceleration), and 
when the preceding vehicle is not recognized by the first front-environment recognition and is recognized by the second front-environment recognition: determine, the target position on a basis of the preceding vehicle; determine a corrected target position by correcting the target position; and execute a second brake control based on the corrected target position until the preceding vehicle is recognized by the first front-environment recognition, the corrected target position being shifted farther from the own vehicle than the target position is (see ¶¶[0005]-[0014]: the AHS can receive, from the infrastructure system, information on a forward object that cannot be found by the vehicle itself [not recognized by the first front-environment recognizer]. However, when the vehicle can find the object in front of itself [until the preceding vehicle is recognized by the first front-environment recognizer], it is considered that performing autonomous driving support using the information obtained by itself may be better than relying on infrastructure. Furthermore, it is considered that the ability of driving support can be improved by suitably utilizing the information received from the infrastructure system for autonomous driving support … the information obtained by the service driving support means [second brake controller] from the road side includes information on an obstacle in front of the vehicle … When the information on the obstacle is obtained by the service driving support means, the autonomous driving support means adjusts the inter-vehicle distance [determine a corrected target position by correcting the target position] according to the obstacle information … According to the present invention, since the autonomous driving support means [first brake controller] is provided in addition to the service driving support means [second brake controller] using information obtained from the road side, the autonomous driving support can be performed when the vehicle itself can grasp the external situation … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured. By using the obstacle information for securing the inter-vehicle distance, the inter-vehicle distance securing function can be improved. Preferably, when the obstacle information is obtained, the required inter-vehicle distance is expanded [being shifted farther] and adjusted [corrected target position]. Further, the required deceleration [brake control] is reduced in accordance with the increase in the required inter-vehicle distance [the corrected target position being shifted farther from the own vehicle than the target position is]. This allows the vehicle to run smoothly … a preceding vehicle travels in front of the vehicle, It is assumed that there is a failed vehicle as an obstacle further ahead of the preceding vehicle … Obstacles cannot be detected. According to the present invention, the obstacle information is obtained from the road side, and the information is applied to the autonomous driving support to increase the inter-vehicle distance and reduce the deceleration. As a result, traveling support corresponding to the road condition is performed, and a margin is created, and smooth vehicle traveling can be achieved … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, travel assistance is performed based on information obtained from the road side, and at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment is used. The vehicle provides autonomous driving support based on information obtained by the vehicle. According to the present invention, it is possible to appropriately combine the infrastructure-based traveling support and the autonomous traveling support based on whether or not the object ahead of the vehicle can be detected by the vehicle itself, and to perform suitable traveling support. When an object in front is visible, autonomous support is provided, so that reliable support can be provided, see Fig. 3 [reproduced above for convenience], Fig. 5, Fig. 6  [reproduced above for convenience] & ¶¶[0051]-[0054]: In S24 and S26 of FIG. 5, the required inter-vehicle distance may be set, and the required deceleration may be set. The required deceleration is a value obtained from the current vehicle speed or the like according to the principle described with reference to FIG. 3 and is a deceleration that can be stopped without collision. When setting the enlargement request deceleration, a reduction request deceleration obtained by changing the reference request deceleration corresponding to the reference request inter-vehicle distance to a smaller direction is set. Since the inter-vehicle distance has been increased, the deceleration required for the vehicle to stop can be reduced, and the vehicle can run smoothly, and see Fig. 8 & ¶¶[0060]-[0065]: The inter-vehicle distance control unit 40 obtains the required inter-vehicle distance [target position] according to the flowchart of FIG. If the obstacle information is not obtained from the infrastructure, the reference required inter-vehicle distance is used, and if the obstacle information is obtained, the enlarged required inter-vehicle distance [corrected target position] is used. Car speed control is performed to achieve the required inter-vehicle distance. If the required inter-vehicle distance is used, there is room in the inter-vehicle distance. Accordingly, the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake or the like according to the required deceleration … As described above, according to the present embodiment, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, driving support is performed using the infrastructure information. When an object in front of the vehicle comes to a position that can be detected by the vehicle itself, autonomous driving support is performed. Infrastructural driving support and autonomous driving support are appropriately combined to provide suitable driving support. When you can see the object in front, you can provide reliable support by choosing autonomous support … an enlarged required inter-vehicle distance [corrected target position] is set by adjusting the reference required inter-vehicle distance [target position]  in the enlargement direction).













As per claim 17, A vehicle drive-assist apparatus (see title, Fig. 8 [reproduced above for convenience], ¶¶[0001]-[0009], ¶[0018] & ¶¶[0059]-[0062]: On-vehicle device for assisting traveling and method for assisting traveling … an in-vehicle device for obtaining service information from a road and providing driving support … an object of the present invention is to improve a driving support function by using both driving support using an infrastructure service and autonomous driving support … FIG. 1 shows the configuration of a vehicle-mounted device for driving assistance according to this embodiment … The apparatus shown in FIG. 8 basically operates in the same manner as the apparatus shown in FIG. 1 except that the required inter-vehicle distance is used for warning or vehicle speed control) comprising:
a first front-environment recognizer configured to recognize, with an autonomous sensor mounted on an own vehicle, a front environment in front of the own vehicle traveling on a traveling course (see Abstract, Fig. 1, Fig. 8 & ¶¶[0007]-[0010]: autonomous driving support using information detected by a vehicle … An autonomous driving support means for performing autonomous driving support based on information obtained by a vehicle by itself  [first front-environment recognizer] using the vehicle is provided … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured … a preceding vehicle travels in front of the vehicle … The preceding vehicle can be detected by autonomous driving support [first front-environment recognizer], and see Fig. 8, Fig. 2 [reproduced above for convenience] & ¶¶[0018]-[0027]: The in-vehicle device performs an information providing process as driving assistance … The on-vehicle device 1 further includes a preceding vehicle radar 18 [first front-environment recognizer/ autonomous sensor] and an inter-vehicle communication device 20. These are used for the inter-vehicle distance securing function of autonomous driving support. The inter-vehicle distance to the preceding vehicle and the vehicle speed are obtained using one or both of these configurations. Further, it is preferable to obtain the deceleration of the preceding vehicle);
 on a basis of information received from an external device outside the own vehicle via external communication (see Fig. 2 [reproduced above for convenience], ¶¶[0001]-[0010] & ¶¶[0018]-[0023]: The present invention preferably employs AHS (Advanced Cruise-Assist Hig) … In the AHS, a road-side system (infrastructure system) [external device outside the own vehicle] and an in-vehicle device [second front-environment recognizer] are connected by communication, and they integrally provide driving support. The driving support is typically information provision and vehicle control (vehicle speed and the like … in the AHS, collision prevention of obstacles in front, prevention of danger of entering a curve … In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) [external device outside the own vehicle] for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device [second front-environment recognizer], The information is transmitted to the driver from the vehicle-mounted device [second front-environment recognizer] … according to the present invention, there is provided a service driving support means for performing driving support based on information obtained from a road side in a service area set on a road, and a vehicle-mounted device [second front-environment recognizer] … The infrastructure equipment [external device outside the own vehicle] illustrated in FIG. 2 is provided in a curved part with poor visibility, and provides the vehicle with obstacle information for preventing a front obstacle collision);
a first brake controller configured to, when a preceding vehicle is recognized by the first front-environment recognizer:

execute a first brake control that decelerates the own vehicle so that a speed of the own vehicle becomes equal to the first target speed at a timing when the own vehicle reaches the first target position see Fig. 8: “ECU” 10 & “Brake” 44, see ¶¶[0007]-[0012]: the autonomous driving support means [first brake controller] has a function of securing an appropriate inter-vehicle distance with a preceding vehicle [a first target position and a first target speed on a basis of the preceding vehicle] … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used [a first target position and a first target speed on a basis of the preceding vehicle]. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method … at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment [first front-environment recognizer] is used. The vehicle provides autonomous driving support based on information obtained by the vehicle, and see ¶[0060]: the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake [first brake control] or the like according to the required deceleration; and
a second brake controller configured to, when the preceding vehicle is not recognized by the first front-environment recognizer and is recognized by the second front-environment recognizer:
determine a second target position and a second target speed on a basis of the preceding vehicle which recognized by the second front-environment recognizer, the second target position is closer to the own vehicle by a predetermined distance from the preceding vehicle;

determine a corrected second target position that is shifted farther from the own vehicle by the correction value from the second target position; and
execute a second brake control that decelerates the own vehicle so that the speed of the own vehicle becomes equal to the second target speed at a timing when the own vehicle reaches the corrected second target position until the preceding vehicle is recognized by the first front-environment recognizer (see ¶¶[0004]-[0014]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, The information is transmitted to the driver from the vehicle-mounted device … the AHS can receive, from the infrastructure system, information on a forward object that cannot be found by the vehicle itself [not recognized by the first front-environment recognizer]. However, when the vehicle can find the object in front of itself [until the preceding vehicle is recognized by the first front-environment recognizer], it is considered that performing autonomous driving support using the information obtained by itself may be better than relying on infrastructure. Furthermore, it is considered that the ability of driving support can be improved by suitably utilizing the information received from the infrastructure system for autonomous driving support … the information obtained by the service driving support means [second brake controller] from the road side includes information on an obstacle in front of the vehicle … When the information on the obstacle is obtained by the service driving support means, the autonomous driving support means adjusts the inter-vehicle distance [determine a corrected target position by correcting the target position] according to the obstacle information … According to the present invention, since the autonomous driving support means [first brake controller] is provided in addition to the service driving support means [second brake controller] using information obtained from the road side, the autonomous driving support can be performed when the vehicle itself can grasp the external situation … In the autonomous driving support, an inter-vehicle distance with a preceding vehicle is secured. By using the obstacle information for securing the inter-vehicle distance, the inter-vehicle distance securing function can be improved. Preferably, when the obstacle information is obtained, the required inter-vehicle distance is expanded [being shifted farther] and adjusted [corrected target position]. Further, the required deceleration [brake control] is reduced in accordance with the increase in the required inter-vehicle distance [the corrected target position being shifted farther from the own vehicle than the target position is]. This allows the vehicle to run smoothly … a preceding vehicle travels in front of the vehicle, It is assumed that there is a failed vehicle as an obstacle further ahead of the preceding vehicle … Obstacles cannot be detected. According to the present invention, the obstacle information is obtained from the road side, and the information is applied to the autonomous driving support to increase the inter-vehicle distance and reduce the deceleration. As a result, traveling support corresponding to the road condition is performed, and a margin is created, and smooth vehicle traveling can be achieved … Inter-vehicle distance adjustment by vehicle speed control using an auto cruise technology may be used. Another embodiment of the present invention is a vehicle driving support method for an object ahead of a vehicle. In this method, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, travel assistance is performed based on information obtained from the road side, and at a position where an object in front of the vehicle can be detected by the vehicle itself, on-board equipment is used. The vehicle provides autonomous driving support based on information obtained by the vehicle. According to the present invention, it is possible to appropriately combine the infrastructure-based traveling support and the autonomous traveling support based on whether or not the object ahead of the vehicle can be detected by the vehicle itself, and to perform suitable traveling support. When an object in front is visible, autonomous support is provided, so that reliable support can be provided, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, see Fig. 3 [reproduced above for convenience], Fig. 5, Fig. 6  [reproduced above for convenience] & ¶¶[0047]-[0054]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information … In S24 and S26 of FIG. 5, the required inter-vehicle distance may be set, and the required deceleration may be set. The required deceleration is a value obtained from the current vehicle speed or the like according to the principle described with reference to FIG. 3 and is a deceleration that can be stopped without collision. When setting the enlargement request deceleration, a reduction request deceleration obtained by changing the reference request deceleration corresponding to the reference request inter-vehicle distance to a smaller direction is set. Since the inter-vehicle distance has been increased, the deceleration required for the vehicle to stop can be reduced, and the vehicle can run smoothly, and see Fig. 8 & ¶¶[0060]-[0065]: The inter-vehicle distance control unit 40 obtains the required inter-vehicle distance [target position] according to the flowchart of FIG. If the obstacle information is not obtained from the infrastructure, the reference required inter-vehicle distance is used, and if the obstacle information is obtained, the enlarged required inter-vehicle distance [corrected target position] is used. Car speed control is performed to achieve the required inter-vehicle distance. If the required inter-vehicle distance is used, there is room in the inter-vehicle distance. Accordingly, the required deceleration for maintaining the required distance between vehicles to be enlarged is also set to a small value, and an instruction is issued to the brake or the like according to the required deceleration … As described above, according to the present embodiment, at a position where an object in front of the vehicle cannot be detected by the vehicle itself, driving support is performed using the infrastructure information. When an object in front of the vehicle comes to a position that can be detected by the vehicle itself, autonomous driving support is performed. Infrastructural driving support and autonomous driving support are appropriately combined to provide suitable driving support. When you can see the object in front, you can provide reliable support by choosing autonomous support … an enlarged required inter-vehicle distance [corrected target position] is set by adjusting the reference required inter-vehicle distance [target position]  in the enlargement direction).

As per claim 18, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 17, accordingly, the rejection of claim 17 above is incorporated. Sukeyuki further teaches wherein the second brake controller determines the correction value on a basis of at least one of a weather, a condition of a road surface, a period of time, or a curvature of the traveling course (see ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device, the information is transmitted to the driver from the vehicle-mounted device, see Fig. 2 [reproduced above for convenience], ¶[0001]-[0010] & ¶¶[0018]-[0023]: The present invention preferably employs AHS (Advanced Cruise-Assist Hig) … In the AHS, a road-side system (infrastructure system) [external device outside the own vehicle] and an in-vehicle device [second front-environment recognizer] are connected by communication, and they integrally provide driving support. The driving support is typically information provision and vehicle control (vehicle speed and the like … in the AHS, collision prevention of obstacles in front, prevention of danger of entering a curve … In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) [external device outside the own vehicle] for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard device [second front-environment recognizer], the information is transmitted to the driver from the vehicle-mounted device [second front-environment recognizer] … according to the present invention, there is provided a service driving support means for performing driving support based on information obtained from a road side in a service area set on a road, and a vehicle-mounted device [second front-environment recognizer] … The infrastructure equipment [external device outside the own vehicle] illustrated in FIG. 2 is provided in a curved part with poor visibility, and provides the vehicle with obstacle information for preventing a front obstacle collision … The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is Further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information).



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10-12 are rejected under 35 USC §103 as being unpatentable over Patent Application Publication No. JP 2001-101599 A by Sukeyuki et al. (hereinafter “Sukeyuki”, also published as patent No. JP 3436202 B2), which is found in the IDS submitted on 04/03/2019. The rejections below are based on the machine translation of the Sukeyuki’s reference a copy of which has been attached to the Non-Final office action mailed on 07/26/2021 as also indicated in the 892 form attached with the said Non-Final office action.
As per claim 10, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sukeyuki’s disclosed value such that “the correcting value is variable in accordance with a period of time, the correction value being smaller from sunset to sunrise than from sunrise to sunset”. It would have been obvious to adjust the said variable value to be smaller at night [i.e., sunset to sunrise] for compensating the poor visibility that is analogous to Sukeyuki’s disclosed poor visibility (see Sukeyuki’s ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard devices, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information). 
correction value” to be “smaller from sunset to sunrise than from sunrise to sunset”, since applicant has not disclosed that a “correction value” that is “smaller from sunset to sunrise than from sunrise to sunset” solves any stated problem or is for any particular purpose other than what ordinary skill in the art would obviously do (see Instant Application Specification Page 22 Lines 13-18), before the effective filing date of the claimed invention. In addition, it appears that the invention would perform equally well with other “correction values” and/or other “period of time”. Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, (see MPEP §2144.05).  

As per claim 11, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sukeyuki’s disclosed value such that “the correcting value is variable in accordance with a period of time, the correction value being smaller from sunset to sunrise than from sunrise to sunset”. It would have been obvious to adjust the said variable value to be smaller at night [i.e., sunset to sunrise] for compensating the poor visibility that is analogous to Sukeyuki’s disclosed poor visibility (see Sukeyuki’s ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard devices, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information). 
Accordingly, it would have been obvious to set the “correction value” to be “smaller from sunset to sunrise than from sunrise to sunset”, since applicant has not disclosed that a “correction value” that is “smaller from sunset to sunrise than from sunrise to sunset” solves any stated problem or is for any particular purpose other than what ordinary skill in the art would obviously do (see Instant Application Specification Page 22 Lines 13-18), before the effective filing date of the claimed invention. In addition, it appears that the invention would perform equally well with other “correction values” and/or other “period of time”. Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, (see MPEP §2144.05).  

As per claim 12, Sukeyuki teaches the vehicle drive-assist apparatus according to claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Sukeyuki further teaches wherein the second brake controller determines the corrected target position by correcting the target position using a correction value (see Fig. 5 & ¶¶[0044]-[0051]: a value obtained by integrating an appropriate coefficient (for example, 1.5 to 2) into the reference required inter-vehicle distance is used. Further, for example, an appropriate margin distance is added to the reference required inter-vehicle distance. In the above-mentioned model formula, a surplus distance assuming an error or the like is considered in the braking distance. This extra distance may be set large), and 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Sukeyuki’s disclosed value such that “the correcting value is variable in accordance with a period of time, the correction value being smaller from sunset to sunrise than from sunrise to sunset”. It would have been obvious to adjust the said variable value to be smaller at night [i.e., sunset to sunrise] for compensating the poor visibility that is analogous to Sukeyuki’s disclosed poor visibility (see Sukeyuki’s ¶[0004]: In the present invention, attention is paid to "prevention of collision of obstacles ahead". In this support function, a device (a camera or the like) for detecting an obstacle such as a stopped vehicle is provided on the road side. The installation place is, for example, a curve, a tunnel entrance, a place with poor visibility, or a place that is greatly affected by bad weather. Information about the obstacle is sent by communication to the onboard devices, see Fig. 2 & ¶[0021]: The transmission information includes obstacle information and road alignment information … The road alignment information is read from the road alignment storage unit 62. The transmission information is further, it is preferable to include useful information such as road surface conditions, and see Fig. 5 & ¶[0047]: In S26 of FIG. 5, the required distance between vehicles may be variably set according to the obstacle information). 
Accordingly, it would have been obvious to set the “correction value” to be “smaller from sunset to sunrise than from sunrise to sunset”, since applicant has not disclosed that a “correction value” that is “smaller from sunset to sunrise than from sunrise to sunset” solves any stated problem or is for any particular purpose other than what ordinary skill in the art would obviously do (see Instant Application Specification Page 22 Lines 13-18), before the effective filing date of the claimed invention. In addition, it appears that the invention would perform equally well with other “correction values” and/or other “period of time”. Applicant is reminded that it has been held 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.





/T.E./Examiner, Art Unit 3661                           
	

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661